


110 HR 5514 IH: The Pornography Jurisdiction

U.S. House of Representatives
2008-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5514
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2008
			Mr. Cannon introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to limit Federal
		  court jurisdiction over State laws restricting pornography, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 The Pornography Jurisdiction
			 Limitation Act of 2008.
		2.Limitation on
			 jurisdiction
			(a)In
			 generalChapter 99 of title 28, United States Code, is amended by
			 adding at the end the following:
				
					1632.Limitation on
				jurisdiction
						(a)In
				generalNo court created by
				Act of Congress shall have jurisdiction, and the Supreme Court shall have no
				appellate jurisdiction, to hear or decide a question of whether a State
				pornography law imposes a constitutionally invalid restriction on the freedom
				of expression.
						(b)Court precedent
				not bindingA decision of a Federal court, to the extent the
				decision relates to a question described in subsection (a), is not binding
				precedent on a State court.
						(c)DefinitionsIn
				this section:
							(1)The term
				State pornography law means a law of a State or political
				subdivision of a State, to the extent the law restricts a depiction,
				description, or display of nudity or sexual conduct.
							(2)The term
				State court means a court of a State or political subdivision of
				a State.
							(3)The term State means a State
				of the United States, the District of Columbia, and any commonwealth,
				territory, or possession of the United
				States.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 99 of
			 title 28, United States Code, is amended by adding at the end the following new
			 item:
				
					
						1632. Limitation on
				jurisdiction.
					
					.
			
